           Case 1:21-cv-05237-VEC Document 11 Filed 06/15/21 Page 1 of 1


                                                                          USDC SDNY
UNITED STATES DISTRICT COURT                                              DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                             ELECTRONICALLY FILED
                                                                          DOC #:
 -------------------------------------------------------------- X         DATE FILED: 6/15/2021
 EXCLUSIVITY OF LUXURY, LLC,                                    :
                                                                :
                                              Plaintiff,        :
                            -against-                           :
                                                                :           21-cv-5237 (VEC)
 ILAN KORCHMAR AND ALEKSANDR                                    :
 KORCHMAR, INDIVIDUALLY, AND D/B/A                              :                ORDER
 KORCHMAR IMPORTS, LLC.,                                        :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on June 15, 2021, Plaintiff filed a complaint in this action;

        WHEREAS Exhibit A to the complaint contains confidential information regarding

Defendants’ bank account;

        IT IS HEREBY ORDERED THAT:

        1. No later than June 16, 2021, Plaintiff must refile the complaint with the account

             number that appears in Exhibit A redacted.

        2. No later than June 21, 2021, Plaintiff must submit a letter identifying the members of

             the LLC and their respective citizenships. If any of the members is, itself, an LLC,

             the letter must identify those members and their citizenship as well.



SO ORDERED.
                                                                    ________________________
Date: June 15, 2021                                                    VALERIE CAPRONI
      New York, New York                                             United States District Judge
